It is elementary that a statute must be sustained and enforced unless it is in clear and irreconcilable conflict with some express provision of the constitution. On the other hand, if the constitutional provision and the legislative enactment are so clearly in conflict that they cannot both stand, the statutory provision must of course fail.
In construing a statute, every reasonable intendment will be indulged in, in favor of the construction that is in conformity *Page 597 
with the provision of the constitution. If a reasonable doubt appears, it should be resolved in favor of the validity of the law.
A statute when enacted possesses that binding force and effect named therein unless it is clearly in conflict with our fundamental law. In other words, a statute cannot be judicially declared beyond the power of the legislature to enact, unless in conflict with some specific or definite provisions of the constitution. State v. Emonds, 107 Wash. 688, 182 P. 584.
The legislature may enact any law not expressly or inferentially prohibited by the constitution, the constitution being a limitation and not a grant of power. Walker v. Spokane,62 Wash. 312, 113 P. 775; State ex rel. Mountain Timber Co. v.Superior Court, 77 Wash. 585, 137 P. 994; Standard Oil Co. v.Graves, 94 Wash. 291, 162 P. 558; Sears v. Western ThriftStores, 10 Wash. 2d 372, 116 P.2d 756.
The question presented here is: Does the act represent a valid exercise of the legislative power? If it does, this court cannot hold it to be invalid merely because it may be an unwise law and of questionable expediency, or because it may be unable to correct the supposed evils that it is intended to remedy, or because of any other objection directed to its wisdom.
It seems to me that the proper approach to a consideration of the act would be to consider it without reference to who should be paid for the services to be performed under the act. That is: Would the act be unconstitutional if it provided that the services should be performed by a board in each county composed of private citizens appointed by the governor?
Considering it in the light just mentioned, it seems that no valid objection could be made to the act. True, as pointed out by the majority, the statute does not provide for any use of the information to be secured by the commission. The act simply provides for a census of individuals who have served in the present war, the purpose of which is not material in so far as the courts are concerned. *Page 598 
The legislature has the undoubted power to pass any act regardless of the object to be obtained. The fact that certain county officers shall be paid for the work required by the act under consideration, is not material but is only incidental.
The fact that the act does not provide for any use of the statistics to be secured by the commission, is not material. It is not necessary to the validity of the act that the legislature determine what shall be done with the results of the work of the commission. The truth of this statement is obvious when we recall that most of our laws defining the general duties of state and county officials do not point out or determine the use to be made of the achievements of those officers. The constitution does not require any definite requirement of legislative acts.
As a matter of fact, the records compiled by the county statistics commission could be used by the supervisor of the veterans' loan insurance created by chapter 217, p. 614, Laws of 1945, and by the various organizations having to do with veterans' relief as provided for by chapter 144, p. 416, Laws of 1945.
The case of State ex rel. Seattle v. Carson, 6 Wash. 250,33 P. 428, has a direct bearing upon the issue in the case at bar. In that case, it was held that a law passed during the term of a county treasurer, which imposed upon him the duty of collecting city taxes and allowing him a salary of five hundred dollars a year in addition to that which he was receiving from the county, was not subject to the constitutional prohibition that the salary of a public officer could not be increased during his term of office. The reason for so holding was that the collection of city taxes was entirely outside his duties as county treasurer.
A discussion of the principle involved in this case is found inState ex rel. Younger v. Clausen, 111 Wash. 241, 190 P. 324, and in State ex rel. Bagley v. Clausen, 111 Wash. 254,190 P. 329. The holding in these cases is that additional salaries may be made to an elected officer if the new duties imposed upon him are outside or extrinsic to his duties imposed under a prior law; but, on the other hand, *Page 599 
if the newly imposed duties are collateral, incidental, or germane to his existing duties, no additional salary may be allowed.
It is quite apparent that the duties imposed upon the county officers by the act under consideration are entirely outside and foreign to the duties required by the general laws relating to county officers.
The leading case upon the question presented is that ofGroesbeck v. Auditor General, 216 Mich. 243, 184 N.W. 870, 21 A.L.R. 249. The 1921 legislature of Michigan passed an act which provided for an administrative board consisting of the governor, secretary of state, state treasurer, auditor general, attorney general, state highway commissioner, and the superintendent of public instruction. The duties of the board were set out in the opinion as follows:
"The duties imposed upon said board are the exercise of general supervisory control over the functions and activities of all administrative departments, boards, commissions and officers of the State and all the State institutions. In addition thereto said board performs all the duties heretofore vested by law in the State budget commission, the State purchasing agent and the advisory board in the matter of State purchasing. Said board also exercises control over the system of State accounting and the manner of handling such work. The aforesaid confers upon said board direct and complete supervision over the State budget, all State purchasing, State accounting, the State accident fund, department of agriculture, expenditure of State appropriations, State building activities, all matters of State finance including bond issues and expenditure of the emergency fund, and the regulation of the sale of steamship tickets and foreign exchange. It also confers upon said board supervision and primary control over the department of public safety, department of conservation, State highway department, department of labor and industry and the State welfare department."
The act also provided that the treasurer, secretary of state, and auditor general should receive in payment of their duties as members of the board an additional compensation of twenty-five hundred dollars per year. *Page 600 
The Michigan constitution is similar to ours in that it fixes the salaries of certain of the state officers who made up the board to which I have just referred. That constitution also provides that the salaries of those officers shall not be increased during their term.
The supreme court of the state of Michigan held that the law was constitutional and based its conclusions upon the same principles announced by us in State ex rel. Younger v. Clausen,supra. Accord: State v. Roddle, 12 S.D. 433, 81 N.W. 980;James v. Cammack, 139 Ky. 223, 129 S.W. 582; Coleman v.Hurst, 226 Ky. 501, 11 S.W.2d 133; Tayloe v. Davis,212 Ala. 282, 102 So. 433, 40 A.L.R. 1052. See cases cited in 21 A.L.R. 256 and 51 A.L.R. 152.
The act under consideration was the product of the legislature acting under authority of our constitution to provide laws for the government of the people of this state. In their wisdom, the legislature saw fit to provide a county statistics commission and to define its duties. The duties imposed upon the officials comprising the commission were foreign to those imposed by law upon the respective officers at the time of the passage of the act of 1945.
It appears to me that we should be governed in this case by the rule announced in State ex rel. Seattle v. Carson, supra. The judgment of the trial court should be affirmed.